Citation Nr: 1225972	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-09 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for eye disorders, to include residuals of shrapnel fragment wounds of the eyes, status post-operative.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to January 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the Atlanta, Georgia Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for an eye condition.

In May 2011, the Board remanded the case for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of service connection for Parkinson's disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. Any eye injury sustained in service did not leave any residual eye disorder at separation from service.

2. Bilateral cataracts, treated surgically, became manifest many years after service, and are not related to any right or left eye injury or disease during service.


CONCLUSION OF LAW

No disability of the right or left eye was incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, VA provided the Veteran with VCAA notice in a May 2011 letter. In that letter, VA advised the Veteran what information and evidence was needed to substantiate a service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. VA advised the Veteran of the information and evidence necessary to establish disability ratings and effective dates. The issue on appeal was last adjudicated in May 2012.

VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports. The claims file contains the transcript of the Travel Board hearing that the Veteran had in November 2010 before the undersigned Acting Veterans Law Judge. In addition, the Board's remand instructions have been substantially fulfilled. VA issued a corrective VCAA notice, asked the Veteran to identify relevant treatment records, and reviewed the claim. Accordingly, the Board finds that there has been substantial compliance with the remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claims on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Eye Disorders

The Veteran essentially contends that he sustained eye injury during service, and that eye disorders, including cataracts, that were treated after service are residuals of injury in service. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Refractive error of the eye is not considered a disease or injury for purposes of VA disability compensation. 38 C.F.R. § 3.303(c). Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

The Veteran's service medical records show no eye complaints or problems at the time of the May 1966 examination for entrance into service. Treatment records do not reflect any injury or other complaints involving either eye. In a medical history completed in January 1970, for separation from service, the Veteran checked no for history of eye trouble. On the January 1970 service separation examination, the examiner checked normal for the condition of the Veteran's eyes. Testing showed 20/20 vision bilaterally.

In recent years, the Veteran has reported having developed cataracts in each eye. He stated that in the late 1990s he underwent surgery on each eye, with implantation in each eye of a prosthetic intraocular lens (pseudophakia). Medical records show that the Veteran underwent the right eye surgery in 1997, at a VA facility, and the left eye surgery in 1999, at a private facility. In May 2005, the Veteran submitted a claim for service connection for a bilateral eye condition, claimed as due to shrapnel wounds incurred in service in 1968.

The Veteran had a VA eye examination in June 2005. The examiner noted the history of cataract surgeries in the 1990s. The Veteran stated that he underwent the cataract surgeries when the cataracts developed to the point of interfering with his work doing welding. He reported that at present he wore glasses only for reading. The examiner found that both eyes appeared normal on external and slit lamp examinations and direct ophthalmoscopy. The Veteran had uncorrected distance vision of 20/25 in the left eye and 20/40 in the right eye. The examiner's diagnoses were pseudophakia of both eyes, mild myopia of both eyes, mild astigmatism of the right eye, presbyopia, and hypertension without retinopathy.

The Veteran served in Vietnam from March 1967 to January 1970. He has reported that in Vietnam he installed radio equipment, and that in the course of those duties he witnessed firefights and mortar and mine explosions. In a June 2005 VA post-traumatic stress disorder (PTSD) examination, he stated that in an explosion in January 1968 he sustained shrapnel injuries to his chin and right eye and damage to his hearing. The Veteran has PTSD, hearing loss, and tinnitus for which VA has established service connection.

In an April 2008 statement, the Veteran related that he sustained his eye injury in Phu Lam in Vietnam, during the Tet Offensive in 1968. In the November 2010 Travel Board hearing, the Veteran stated that in 1968, in Phu Lam, there was an incoming mortar attack. He stated that in the mortar explosion he sustained a concussion, ear injury, and debris in his right eye. He reported that the medic who treated him said that it was rock that went into his eye. He indicated that the medic cleaned the rock out of his eye and put salve on the eye, and that he later underwent an eye examination at a base. He reported that he had experienced eye trouble ever since. He stated that the eye worsened over time, and eventually needed surgery to put in an implant. He stated that he subsequently needed and had implant surgery on his left eye as well.

The Veteran reports having sustained right eye injury during service in 1968. His service medical records do not show treatment for such injury immediately or later. The absence of treatment records does not preclude the occurrence of the injury the Veteran has reported. The reports of medical history and examination at separation from service in 1970, however, contain no indication of any ongoing problem involving either eye. The 1970 findings tend to indicate that any eye injury sustained in service did not produce any chronic residual eye disorder. The Veteran underwent cataract surgeries in each eye many years after service. There is no medical finding or opinion relating the cataracts to any past injury. To the extent that the Veteran claims to have had continuity of symptomatology since service, the Board finds that this is outweighed by the more probative contemporaneous records showing normal eyes on separation. Thus, the preponderance of the evidence is against a connection between any eye injury or disease in service and the post-service cataracts and cataract surgeries. The Board therefore denies service connection for any current right or left eye disability.


ORDER

Entitlement to service connection for right or left eye disability is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


